DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statements (IDS) submitted on October 13, 2021, March 22, 2022, and September 9, 2022 were filed after the mailing date of the application on October 13, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings

The drawings were received on October 13, 2021.  These drawings are accepted.

Double Patenting

The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 7, 11, and 17 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-3 and 9 of U.S. Patent No. 11,410,266 in view of Tripathi et al. (US 2014/0071140).  Please see the tables and rejection below.

Present Application #17/500,375 
1
7
11
17
U.S. Patent #11,410,266  
1-3
9
1-3
9


Present Application #17/500,375  Claim 1
U.S. Patent #11,410,266  Claims 1-3
An apparatus comprising:
A general-purpose graphics processor comprising:
a package assembly comprising a plurality of chiplets and a plurality of interconnect structures, the plurality of chiplets including:
a 3-dimensional (3D) or 2.5 dimensional (2.5D) package assembly including multiple packaged chiplets, the package assembly including: an active base die including hardware logic and an interconnect fabric; an array of distinctly packaged chiplets coupled with the active base die and the interconnect fabric via an array of interconnect structures, the interconnect structures to enable electrical communication between the array of chiplets and the interconnect fabric, the array of distinctly packaged chiplets comprising;
a first chiplet comprising a first base chiplet coupled to a bridge interconnect and an interconnect structure, the first base chiplet including:
a first chiplet coupled with the active base die, the first chiplet including a first set of functional units configured to perform graphics processing operations;
an interconnect fabric, and
…the first chiplet includes an interconnect buffer to store data received via the interconnect fabric…(claim 2)
a first plurality of Level 3 (L3) cache banks to cache data read from and transmitted to a memory; and
…the first chiplet includes an interconnect cache coupled with a first fabric interface node, wherein the first fabric interface node couples the first chiplet with the interconnect fabric and the interconnect cache is to cache data transmitted and received via the first fabric interface node… (claim 3)
a second chiplet comprising a second base chiplet, the second chiplet coupled to the first chiplet over the bridge interconnect;
a second chiplet coupled with the active base die, the second chiplet including a second set of functional units configured to perform graphics processing operations; and
a third chiplet including a second plurality of L3 cache banks, the third chiplet stacked on the first base chiplet in a 3D arrangement and coupled to the first base chiplet over the interconnect structure.
a third chiplet coupled with the first chiplet and the second chiplet, the third chiplet including a cache memory that is shared by the first chiplet and the second chiplet.


Claim 1 of the present application differs from claims 1-3 of the patent application in that claim 1 of the present application is slightly broader in scope than that of claims 1-3 of the patent application, thus encompasses that of the patent application.  Additionally, claim 1 of the present application recites its first chiplet including “…a first plurality of Level 3 (L3) cache banks to cache data read from and transmitted to a memory…” and its third chiplet including “…a second plurality of L3 cache banks…”  However, Tripathi et al. disclose a first chiplet including…a first plurality of Level 3 (L3) cache banks to cache data read from and transmitted to a memory…and a third chiplet including…a second plurality of L3 cache banks… Please see the rejection of claim 1 below.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the patent application with the plurality of cache banks as recited by the present application and further taught by Tripathi et al. for storing data processed and to be processed by the various components of the system, thus enhancing the system.

Present Application #17/500,375  Claim 7
U.S. Patent #11,410,266  Claim 9
The apparatus of claim 6, wherein
The general-purpose graphics processor as in claim 7, wherein
each chiplet in the plurality of chiplets has an independent clock domain and an independent power domain.
the first chiplet, second chiplet, and fourth chiplet are independently power gated via power management hardware logic within the active base die.


Claims 11 and 17 of the present application are similar in scope to claims 1 and 7 of the present application, respectively, and are rejected under similar rationale as claims 1 and 7 of the present application above.

Claims 1, 7, 11, and 17 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-4 and 9 of U.S. Patent No. 10,803,548 in view of Tripathi et al. (US 2014/0071140).  Please see the tables and rejection below.

Present Application #17/500,375 
1
7
11
17
U.S. Patent #10,803,548  
1-4
9
1-4
9


Present Application #17/500,375  Claim 1
U.S. Patent #10,803,548  Claims 1-4
An apparatus comprising:
A general-purpose graphics processor comprising:
a package assembly comprising a plurality of chiplets and a plurality of interconnect structures, the plurality of chiplets including:
a three-dimensional (3D) package assembly including multiple packaged chiplets, the package assembly including: a base die including an interconnect fabric and a silicon interconnect bridge, the interconnect fabric and the silicon interconnect bridge integrated within the base die; one or more distinctly packaged chiplets coupled with the base die via one or more interconnect structures, the one or more interconnect structures to enable electrical communication between the one or more distinctly packaged chiplets and hardware logic within the base die wherein the one or more distinctly packaged chiplets include:
a first chiplet comprising a first base chiplet coupled to a bridge interconnect and an interconnect structure, the first base chiplet including:
a first chiplet coupled with the base die via a first interconnect structure, wherein the first chiplet includes a first fabric interconnect node and functional units configured to perform general-purpose graphics processing operations, the first fabric interconnect node to enable communication with the interconnect fabric within the base die: and
an interconnect fabric, and
…the first chiplet includes an interconnect buffer to store data received via the first fabric interconnect node…(claim 2)
a first plurality of Level 3 (L3) cache banks to cache data read from and transmitted to a memory; and
…the first chiplet includes an interconnect cache coupled with a first fabric interconnect node, the interconnect cache to cache data transmitted and received via the first fabric interconnect node… (claim 3)
a second chiplet comprising a second base chiplet, the second chiplet coupled to the first chiplet over the bridge interconnect;
a second chiplet coupled with the base die via a second interconnect structure, wherein the second chiplet includes memory cells associated with a memory device and the second chiplet is coupled with the first chiplet via the silicon interconnect bridge…
a third chiplet including a second plurality of L3 cache banks, the third chiplet stacked on the first base chiplet in a 3D arrangement and coupled to the first base chiplet over the interconnect structure.
…a third chiplet coupled with the base die via a third interconnect structure…(claim 4)


Claim 1 of the present application differs from claims 1-4 of the patent application in that claim 1 of the present application is slightly broader in scope than that of claims 1-4 of the patent application, thus encompasses that of the patent application.  Additionally, claim 1 of the present application recites its first chiplet including “…a first plurality of Level 3 (L3) cache banks to cache data read from and transmitted to a memory…” and its third chiplet including “…a second plurality of L3 cache banks…”  However, Tripathi et al. disclose a first chiplet including…a first plurality of Level 3 (L3) cache banks to cache data read from and transmitted to a memory…and a third chiplet including…a second plurality of L3 cache banks… Please see the rejection of claim 1 below.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the patent application with the plurality of cache banks as recited by the present application and further taught by Tripathi et al. for storing data processed and to be processed by the various components of the system, thus enhancing the system.

Present Application #17/500,375  Claim 7
U.S. Patent #10,803,548  Claim 9
The apparatus of claim 6, wherein
The general-purpose graphics processor as in claim 4, wherein
each chiplet in the plurality of chiplets has an independent clock domain and an independent power domain.
the first chiplet, second chiplet, and fourth chiplet are independently power.


Claims 11 and 17 of the present application are similar in scope to claims 1 and 7 of the present application, respectively, and are rejected under similar rationale as claims 1 and 7 of the present application above.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 8-15, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tripathi et al. (US 2014/0071140) in view of Brewer (US 2020/0135719).

As to claim 11, Tripathi et al. disclose a system (Figure 2, apparatus 200) comprising: a memory chiplet (e.g. off-chip DRAM accessed through memory interface 210); and a processor (apparatus 200 with various processing components noted below) including a package assembly ([0031] notes the multiple IC designs (functional blocks) may be individual dies on an integrated circuit (IC), within a package, or on a printed circuit board) comprising a plurality of chiplets (e.g. multiple IC designs (or functional blocks) including memory interface 210, fabric 230, video controller 240, camera 260, display controller 262, flash controller 264, media controller 266, input/output (I/O) interface ports 270, and off-chip DRAM noted above (not illustrated)) and a plurality of interconnect structures (e.g. plurality of interconnect structures through fabric 230, which comprises coherence controller 232, system-on-chip (SOC) switchbar 234, and input/output (I/O) switchbar 236, where [0032] and [0035] thru [0037] notes fabric 230 provides a top-level interconnect for the apparatus 200), the plurality of chiplets including: a first chiplet (e.g. IC design with processors 250, cache 252 and bus interface unit 254) comprising a first base chiplet ([0031] notes the IC designs (functional blocks) may be individual dies on an integrated circuit (IC), within a package, or on a printed circuit board, [0032] notes each of the multiple IC designs/functional blocks may be manufactured on a separate silicon wafer) coupled to a bridge interconnect and an interconnect structure (e.g. fabric 230 for high-level interconnects and chip communications, thus may serve as both a “bridge interconnect” and “interconnect structure,” [0032] and [0035] thru [0037]), the first base chiplet (e.g. IC design with processors 250, cache 252 and bus interface unit 254) including: an interconnect fabric (e.g. bus interface unit 254), and a first plurality of Level 3 (L3) cache banks (e.g. on-die cache hierarchy) to cache data read from and transmitted to a memory (e.g. off-die/on-chip cache 252 and/or on-die flash memory and/or off-chip DRAM accessed through memory interface 210)(e.g. [0051] notes processors 250 may include multiple on-die levels (L1, L2, L3, and so forth) of caches for accessing data and instructions, where if requesting data is not found in on-die caches or in off-die cache 252, then a request is made to memory interface 210 for off-chip memory or to on-die flash memory controlled by flash controller 264, where bus interface unit (BIU) 254 may provide memory access requests and responses for at least the processors 250); and a second chiplet (e.g. input/output (I/O) interface ports 270) comprising a second base chiplet ([0031] notes the IC designs (functional blocks) may be individual dies on an integrated circuit (IC), within a package, or on a printed circuit board), the second chiplet (e.g. input/output (I/O) interface ports 270, [0032] notes each of the multiple IC designs/functional blocks may be manufactured on a separate silicon wafer) coupled to the first chiplet (e.g. IC design with processors 250, cache 252 and bus interface unit 254) over the bridge interconnect (e.g. fabric 230)(Figure 2 illustrates I/O interface ports 270 coupled to chip with processors 250, cache 252 and bus interface unit 254 via fabric 230); a third chiplet (e.g. memory interface 210) including a second plurality of L3 cache banks (e.g. cache 214, where cache 214 may be considered “L3” cache as levels of cache hierarchy typically from system memory tends to be of higher levels, e.g. L3 cache, and goes to lower levels, e.g. L1, closer to processors, as L1 caches are lower in latency and L3 cache are higher in latency, thus cache 214 may be considered “L3” cache, cache 252 may be considered an “L2” cache, and cache located on processors 250 may be considered “L1” (NOTE: Tripathi et al. specifically discloses processors 250 may comprise any or all of the different levels of cache as noted above)), the third chiplet (e.g. memory interface 210) coupled to the first base chiplet (e.g. IC design with processors 250, cache 252 and bus interface unit 254) over the interconnect structure (e.g. fabric 230)(Figure 2 illustrates memory interface 210 coupled to chip with processors 250, cache 252 and bus interface unit 254 via fabric 230).

Tripathi et al. differ from the invention defined in claim 11 in that Tripathi et al. do not disclose its third chiplet (e.g. memory interface 210 comprising cache 214) stacked on the first base chiplet (e.g. IC design with processors 250, cache 252 and bus interface unit 254) in a 3D arrangement.  However, Brewer discloses a third chiplet (Figures 1 and/or 5, e.g. memory die 102 and/or 104) stacked on the first base chiplet (Figures 1 and/or 5, e.g. processing logic die 106) in a 3D arrangement (Figures 1 and 5 and associated text notes three-dimensional stacked integrated circuit (SIC), where processing logic may include a plurality of functional blocks, where memory dies may be stacked on the processing logic die).  

NOTE: The modification of Tripathi et al. with Brewer may yield additional interconnections (e.g. plurality of interconnect structures) as taught by Brewer (see Figures and associated text).
 
It would have been obvious to one of ordinary skill in the art at the time of the invention would modify Tripathi et al.’s package assembly comprising a plurality of chiplets (e.g. multiple IC designs as individual dies on an integrated circuit (IC), within a package, or on a printed board) with Brewer’s three-dimensional (3D) integrated circuit by stacking silicon dies and interconnecting them vertically so that a combination of the dies is a single device such that electrical paths through the device can be shortened by its vertical layout, which creates a device that can be faster and has smaller footprint than similar ICs arranged side-by-side (see [0002] thru [0004] of Brewer).

Claim 1 is similar in scope to claim 11 above, and is therefore rejected under similar rationale.

As to claims 2 and 12, Tripathi et al. modified with Brewer disclose the second plurality of L3 cache banks (Tripathi, e.g. cache 214) are SRAM cache banks (Tripathi, [0040] notes memory caches 214 may be used in a synchronous RAM (SRAM) mode for system boot and system debug).

As to claims 3 and 13, Tripathi et al. modified with Brewer disclose the first chiplet (Tripathi, e.g. IC design with processors 250, cache 252 and bus interface unit 254) further comprises: one or more execution units to execute instructions (Tripathi, e.g. processors 250 with processing cores, where [0050] notes each one of processors 250a-250d may include one or more cores supporting out-of-order execution of one or more threads of a software process and include a multi-stage pipeline), the one or more execution units (Tripathi, e.g. processor 250 with processing cores) coupled to the second chiplet (Tripathi, e.g. input/output (I/O) interface ports 270) over the bridge interconnect (Tripathi, e.g. fabric 230)(Tripathi, Figure 2 illustrates processors 250 coupled to I/O interface ports 270 via fabric 230).

As to claims 4 and 14, Tripathi et al. modified with Brewer disclose the second chiplet comprises an input/output, I/O, chiplet (Tripathi, e.g. input/output (I/O) interface ports 270) to couple to one or more additional chiplets (Tripathi, [0054] notes I/O interface ports 270 may include interfaces well known in the art for one or more of a general-purpose I/O (GPIO), a universal serial bus (USB), a universal asynchronous receiver/transmitted (uART), a FireWire interface, an Ethernet interface, an analog-to-digital converter (ADC), a DAC, and so forth).

As to claims 5 and 15, Tripathi et al. modified with Brewer disclose the second chiplet (Tripathi, e.g. input/output (I/O) interface ports 270) is to be coupled to the third chiplet (Tripathi, e.g. memory interface 210) over the bridge interconnect (Tripathi, e.g. fabric 230)(Tripathi, Figure 2 illustrates I/O interface ports 270 coupled to memory interface 210 via fabric 230).

As to claims 8 and 18, Tripathi et al. modified with Brewer disclose at least one of the plurality of chiplets (Tripathi, e.g. IC design with processors 250, cache 252 and bus interface unit 254) comprises a plurality of processing cores (Tripathi, e.g. processors 250 comprises processing cores, where [0050] notes each one of processors 250a-250d may include one or more cores supporting out-of-order execution of one or more threads of a software process and include a multi-stage pipeline).

As to claims 9 and 19, Tripathi et al. modified with Brewer disclose the third chiplet (Tripathi, e.g. memory interface 210) is bonded to the first base chiplet (Tripathi, e.g. IC design with processors 250, cache 252 and bus interface unit 254)(Tripathi, [0031] notes the IC designs (functional blocks) may be individual dies on an integrated circuit (IC), within a package, or on a printed circuit board, thus “bonded” on the IC, package, or circuit board).

As to claims 10 and 20, Tripathi et al. modified with Brewer disclose the third chiplet is a memory chiplet (Tripathi, e.g. memory interface 210 comprises cache 214a and 214b, thus considered a memory chiplet). 

Claim(s) 6, 7, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tripathi et al. (US 2014/0071140) in view of Brewer (US 2020/0135719) as applied to claims 1 and 11 above, and further in view of Lim et al. (US 2018/0004278).

As to claims 6 and 16, Tripathi et al. modified with Brewer do not disclose, but Lim et al. disclose one or more of the plurality of chiplets (e.g. Figure 1, different functional blocks, e.g. graphics processing unit (GPU) 4, a first general purpose processor 6, a second general purpose processor 8, a direct memory access (DMA) unit 10, a cryptographic processor 12, an input/output (I/O) interface 14, a first memory 16, a second memory 18, interconnect (system) circuitry 20, and power control circuitry 22) further comprise: power control logic (e.g. power control circuitry 22) to configure dynamic voltage and frequency scaling for the chiplets ([0017] and [0018] notes each of the power domains receives a power control signal PCS from the power control circuitry 22, and further supports dynamic voltage frequency scaling (DVFS)).

It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify Tripathi et al. modified with Brewer’s one or more plurality of chiplets to comprise a power control logic as described in Lim et al. to supply to each of these different power domains may be separately controlled to place the circuitry within these respective power domains into a selected one of a plurality of power states, thus enhancing the overall performance of the system ([0017] of Lim et al.).

As to claims 7 and 17, Tripathi et al. modified with Brewer and Lim et al. disclose each chiplet in the plurality of chiplets has an independent clock domain and an independent power domain (further modified with Lim, [0017] notes each of the individual different functional blocks to be of respective power domains, where the power supply to each of these different power domains may be separately controlled to place the circuitry within these respective power domains into a selected one of a plurality of power states).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACINTA M CRAWFORD whose telephone number is (571)270-1539. The examiner can normally be reached 9:00 a.m. to 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571)272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACINTA M CRAWFORD/Primary Examiner, Art Unit 2612